                                                                       Case 8:17-ap-01174-MW            Doc 19 Filed 10/12/18 Entered 10/12/18 16:28:43                Desc
                                                                                                         Main Document Page 1 of 2


                                                                       1   Jeffrey W. Dulberg (CA SBN 181200)
                                                                           Jeffrey P. Nolan (CA SBN 158923)
                                                                       2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                           10100 Santa Monica Blvd., 13th Floor                              FILED & ENTERED
                                                                       3   Los Angeles, CA 90067
                                                                           Telephone: 310/277-6910
                                                                       4   Facsimile: 310/201-0760                                                OCT 12 2018
                                                                           E-mail: jdulberg@pszjlaw.com
                                                                       5             jnolan@pszjlaw.com
                                                                                                                                             CLERK U.S. BANKRUPTCY COURT
                                                                                                                                             Central District of California
                                                                       6   Attorneys for Plaintiff, Official Committee of Unsecured          BY bolte      DEPUTY CLERK
                                                                           Creditors
                                                                       7

                                                                       8                                UNITED STATES BANKRUPTCY COURT

                                                                       9                                 CENTRAL DISTRICT OF CALIFORNIA

                                                                      10                                           SANTA ANA DIVISION

                                                                      11   In re:                                               Case Nos.: 8:15-bk-15311-MW
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   FREEDOM COMMUNICATIONS, INC., a                      Chapter 11
                                                                           Delaware corporation, et al.,
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13                                                        (Jointly Administered with Case Nos.
                                            ATTOR NE YS A T L AW




                                                                                                    Debtors and                 8:15-bk-15312-MW; 8:15-bk-15313-MW;
                                                                      14                            Debtors-in-Possession.      8:15-bk-15315-MW; 8:15-bk-15316-MW;
                                                                                                                                8:15-bk-15317-MW; 8:15-bk-15318-MW;
                                                                      15                                                        8:15-bk-15319-MW; 8:15-bk-15320-MW;
                                                                                                                                8:15-bk-15321-MW; 8:15-bk-15322-MW;
                                                                      16   Affects:                                             8:15-bk-15323-MW; 8:15-bk-15324-MW;
                                                                                                                                8:15-bk-15325-MW; 8:15-bk-15326-MW;
                                                                      17            All Debtors                                 8:15-bk-15327-MW; 8:15-bk-15328-MW;
                                                                                                                                8:15-bk-15329-MW; 8:15-bk-15330-MW;
                                                                      18                                                        8:15-bk-15332-MW; 8-15-bk-15337-MW;
                                                                                                                                8:15-bk-15339-MW; 8-15-bk-15340-MW;
                                                                      19                                                        8:15-bk-15342-MW; 8:15-bk-15343-MW)
                                                                      20
                                                                           OFFICIAL COMMITTEE OF UNSECURED                      Adv. Proc. No. 8:17-ap-01174-MW
                                                                      21   CREDITORS,
                                                                                                                                ORDER APPROVING STIPULATION OF
                                                                      22                                   Plaintiff,           PLAINTIFF AND DEFENDANT FOR
                                                                      23                                                        EXTENSION OF TIME UNDER THE
                                                                           vs.
                                                                                                                                SCHEDULING ORDER
                                                                      24   NEW MARKET ENTERPRISES INC.,
                                                                                                                               Date: October 24 , 2018
                                                                      25                                   Defendant.          Time: 9:00 a.m.
                                                                                                                               Place: Courtroom “6C”
                                                                      26                                                              Ronald Reagan Federal Building
                                                                                                                                      411 West Fourth Street
                                                                      27                                                              Santa Ana, CA 92701

                                                                      28


                                                                           DOCS_LA:317220.1 29266/002
                                                                       Case 8:17-ap-01174-MW            Doc 19 Filed 10/12/18 Entered 10/12/18 16:28:43                Desc
                                                                                                         Main Document Page 2 of 2


                                                                       1           The Court having read the Request and Stipulation of Plaintiff and Defendant for Extension

                                                                       2   of Time Under the Scheduling Order (the “Stipulation”), Docket No. 16, filed October 9, 2018,

                                                                       3   entered into by and between Plaintiff, the Official Committee of Unsecured Creditors on behalf of

                                                                       4   the bankruptcy estate of Freedom Communications, Inc. (“Plaintiff”) and Defendant New Market

                                                                       5   Enterprises Inc. (“Defendant”) by and through their respective counsel of record, and for good cause

                                                                       6   appearing therefore,

                                                                       7           IT IS HEREBY ORDERED THAT:

                                                                       8           1.       The Pre-trial Conference scheduled for October 24, 2018 at 9:00 a.m, shall be

                                                                       9   continued to January 30, 2019 at 9:00 a.m.. The parties shall have through November 30, 2018

                                                                      10   to complete their settlement dialog and remaining discovery. Any and all pretrial submissions

                                                                      11   will be due in accordance with the local rules from the new Pre-Trial Conference date.
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12           2.       This Stipulation shall be without prejudice to the Parties seeking additional
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   extensions of time.
                                            ATTOR NE YS A T L AW




                                                                      14
                                                                                                                              ###
                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20
                                                                      21

                                                                      22

                                                                      23
                                                                             Date: October 12, 2018
                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28


                                                                           DOCS_LA:317220.1 29266/002                     2
